Judgment and order reversed on the law, motion denied, and a new trial granted, with costs to the appellant to abide the event, on the ground that the present state of the record does not divulge all of the facts necessary to reach a conclusion as to whether an estoppel arises by reason of the final decree following an interlocutory decree entered June 26, 1933, in the action of the present plaintiff Alice C. Taylor against Oscar S., sometimes known as Arthur S., Taylor. All concur, except Love, J., not voting. (The judgment dismisses the complaint in an action for separation.) Present — Taylor, P. J., Harris, McCurn, Larkin and Love, JJ.